                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                 PIKEVILLE

JEFF HUANG,                              )
                                         )
      Plaintiff,                         )
                                         )           No. 7:18-CV-11-REW
v.                                       )
                                         )                JUDGMENT
UNIVERSITY OF PIKEVILLE, et al.,         )
                                         )
      Defendant.                         )

                                 *** *** *** ***

       Consistent with the Court’s prior rulings (DE 28 & DE 75), as well as the

contemporaneously entered Opinion & Order, and pursuant to Federal Rule of Civil

Procedure 58, the Court:

       1. ENTERS Judgment in favor of Defendants;

       2. ENTERS Judgment against Plaintiff; and

       3. STRIKES this matter from the Court’s active docket.

This resolves all claims, is a FINAL and APPEALABLE judgment, and there is no just

reason for delay.

       This the 12th day of November, 2019.
